Case 19-01298-5-JNC       Doc 705 Filed 08/25/20 Entered 08/25/20 16:05:26            Page 1 of 3

 SO ORDERED.

 SIGNED this 25 day of August, 2020.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
 ___________________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                          )
                                 )                        Case No. 19-01298-5-JNC
 CAH ACQUISITION COMPANY 7, LLC,)
 d/b/a PRAGUE COMMUNITY HOSPITAL )                        Chapter 11
                                 )
            Debtor.              )
                                 )
                                 )

            ORDER ALLOWING ENTRY OF AMENDED CONSENT ORDER

    THIS MATTER is before the Court on the Trustee’s Amended Motion Pursuant to 11 U.S.C.

 §§ 363 105(a) and Federal Rule of Bankruptcy Procedure 9019(a) for Approval of Consent Order

 and Stipulation By and Between The Trustee and Transcendental Union with Love and Spiritual

 Advancement Resolving, in Part, Motion Seeking (I) an Order Confirming that (A) Certain

 Stimulus Funds Were Used in Accordance With Applicable Terms and Conditions and (B) Trustee

 May Transfer Any Remaining Stimulus Funds to Purchasers; and (II) an Order Eliminating any

 Liability of Trustee and Debtors’ Estates for Use of Stimulus Funds (the “Amended Motion”) [Dkt.

 No. 689] filed on August 14, 2020 by Thomas W. Waldrep, Jr., the duly-appointed Trustee (the

 “Trustee”) in the above-captioned case, seeking entry of an Amended Consent Order and

 Stipulation By and Between The Trustee and Transcendental Union with Love and Spiritual
Case 19-01298-5-JNC       Doc 705 Filed 08/25/20 Entered 08/25/20 16:05:26              Page 2 of 3




 Advancement Resolving, in Part, Motion Seeking (I) an Order Confirming that (A) Certain

 Stimulus Funds Were Used in Accordance With Applicable Terms and Conditions and (B) Trustee

 May Transfer Any Remaining Stimulus Funds to Purchasers; and (II) an Order Eliminating any

 Liability of Trustee and Debtors’ Estates for Use of Stimulus Funds (the “Amended Consent

 Order”) attached to the Motion. The Amended Consent Order, if approved, seeks to answer and

 resolve the responses and objections to the original Trustee’s Motion for Approval of Consent

 Order and Stipulation by and between the Trustee and Transcendental Union with Love and

 Spiritual Advancement Resolving, in Part, Motion Seeking (I) an Order Confirming that (A)

 Certain Stimulus Funds Were Used in Accordance with Applicable Terms and Conditions and (B)

 Trustee May Transfer Any Remaining Stimulus Funds to Purchasers; and (II) an Order

 Eliminating Any Liability of Trustee and Debtors’ Estates for Use of Stimulus Funds (the “Original

 Motion”) [Dkt. No. 612] filed on June 5, 2020. The Trustee previously filed a declaration (the

 “Trustee’s Declaration”) [Dkt. No. 588] regarding the issues presented in the Original Motion and

 the consent order submitted therewith.

    The United States Department of Health and Human Services (“DHHS”), through the United

 States Attorney for the Eastern District of North Carolina and the United States Department of

 Justice, objected to the Original Motion on June 22, 2020 (the “DHHS Objection”) [Dkt. No. 637].

 The bases of the DHHS Objection are legal, rather than material factual, issues.

    Additionally, the Original Motion provided that there remained unresolved legal issues

 between the Trustee and Transcendental Union with Love and Spiritual Advancement (‘TULSA”).

 Through briefing on such issue and a hearing held on July 29, 2020 (the “Legal Issues Hearing”),

 the Court determined that disputes of fact prevented the Court from entering any orders resolving
Case 19-01298-5-JNC       Doc 705 Filed 08/25/20 Entered 08/25/20 16:05:26             Page 3 of 3




 such issues as matters of law and entered an Order accordingly (the “Order Denying Judgment”)

 [Dkt. No. 669] on July 31, 2020.

    The Order Denying Judgment directed the Trustee and TULSA to submit a scheduling order

 for evidentiary hearings on the issues between such parties arising under the Original Motion and

 address or withdraw the Original Motion.

    The Trustee subsequently filed the Amended Motion to approve the Amended Consent Order,

 which resolves the outstanding issues of the original consent order by treating TULSA in a

 substantially identical manner to the purchasers in the cases of CAH Acquisition Company #1,

 LLC d/b/a Washington County Hospital (“CAH 1”), Case No. 19-00730, and CAH Acquisition

 Company 12, LLC d/b/a Fairfax Community Hospital (“CAH 12”), Case No. 19-01697. Consent

 orders providing such relief have been entered over all responses and objections in the cases

 of CAH 1 and CAH 12.1HLWKHU'++6QRUDQ\RWKHUSDUW\REMHFWHGWRWKH$PHQGHG0RWLRQ

        After consideration of the Amended Motion and the Amended Consent Order, the

 facts established in the Trustee’s Declaration and further in the record, and the arguments of

 counsel in this case and the CAH 1 and CAH 12 cases seeking the relief requested in the

 Amended Consent Order, the DHHS Objection is overruled. The Amended Motion is hereby

 *5$17(' pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure 9019.

 $ final form of the Amended Consent Order will be entered subsequently. The Court reserves

 the authority to enter a separate memorandum opinion expanding further on the legal basis for

 this decision.

                                     END OF DOCUMENT
